Title: A Letter from Father Abraham to His Beloved Son, August 1758
From: Franklin, Benjamin
To: 


About a year after Franklin’s nephew, Benjamin Mecom, had set up his press in Boston, he launched upon the ambitious plan of publishing a magazine. The first of the three issues (all that ever appeared) of this journal, the New-England Magazine, was dated August 1758. Among its contents are Mecom’s dedication to “a good old Gentleman” (possibly his uncle), the epitaph from the stone Franklin had erected over his parents’ graves the year before, and “A Letter from Father Abraham, to his beloved Son.”
Jack C. Barnes thinks that Franklin probably wrote this last piece and has advanced substantial arguments for the attribution. Franklin’s interest in, and the help he gave to, his sister’s son make his supplying Mecom with such a piece for the first issue seem plausible. The use of “Father Abraham” as the ostensible writer of the letter may well relate directly to the “plain clean old Man, with white Locks,” whose speech appeared so conspicuously in Poor Richard for 1758. The emphasis on self-examination and the quotation of the “Golden Verses” of Pythagoras parallel and anticipate a passage on the same point and a reference to the same verses in Part II of Franklin’s autobiography, written in 1784. The style in the first and last parts of the letter is reminiscent of Franklin’s, and the general subject of the pursuit of virtue is one on which he wrote a good deal. Even the vulgar analogy introduced near the end, Barnes believes, “has a Franklinian flavor.”
Against this attribution may be cited the entire absence of any direct evidence, any surviving acknowledgment that he had made a contribution to his nephew’s magazine, or any suggestion of his authorship by relatives or other contemporaries. Franklin was far from being the only eighteenth-century writer who preached the pursuit of virtue; didactic pieces in the same vein abound; Pythagoras’ verses in Nicholas Rowe’s translation were printed and reprinted many times; and the value of self-examination was a theme of numerous writers. The inserted “golden Extract from a favourite Old Book,” which occupies almost half the whole, seems much too unctuous (as well as impractical) for Franklin to have quoted it at such length, much less to have written it himself. Neither the extract nor the verses with which it closes have been identified. If Franklin did write the first and last parts of the whole, it is not impossible that Mecom himself interpolated this middle section to pad his uncle’s contribution and fill more space in the magazine.
On balance it is quite possible, though not necessarily “highly probable,” as Barnes puts it, that the author of Father Abraham’s Speech also wrote the first and lasts parts of Father Abraham’s Letter; for that reason it is included here in its entirety.
 
A Letter from Father Abraham, to his beloved Son.
Dear Isaac,
[August, 1758]
You frequently desire me to give you some Advice, in Writing. There is, perhaps, no other valuable Thing in the World, of which so great a Quantity is given, and so little taken. Men do not generally err in their Conduct so much through Ignorance of their Duty, as through Inattention to their own Faults, or through strong Passions and bad Habits; and, therefore, till that Inattention is cured, or those Passions reduced under the Government of Reason, Advice is rather resented as a Reproach, than gratefully acknowledged and followed.
Supposing then, that from the many good Sermons you have heard, good Books read, and good Admonitions received from your Parents and others, your Conscience is by this Time pretty well informed, and capable of advising you, if you attentively listen to it, I shall not fill this Letter with Lessons or Precepts of Morality and Religion; but rather recommend to you, that in order to obtain a clear Sight and constant Sense of your Errors, you would set apart a Portion of every Day for the Purpose of Self-Examination, and trying your daily Actions by that Rule of Rectitude implanted by God in your Breast. The properest Time for this, is when you are retiring to Rest; then carefully review the Transactions of the past Day; and consider how far they have agreed with what you know of your Duty to God and to Man, in the several Relations you stand in of a Subject to the Government, Servant to your Master, a Son, a Neighbour, a Friend, &c. When, by this Means, you have discovered the Faults of the Day, acknowledge them to God, and humbly beg of him not only Pardon for what is past, but Strength to fulfil your solemn Resolutions of guarding against them for the Future. Observing this Course steadily for some Time, you will find (through God’s Grace assisting) that your Faults are continually diminishing, and your Stock of Virtue encreasing; in Consequence of which you will grow in Favour both with God and Man.
I repeat it, that for the Acquirement of solid, uniform, steady Virtue, nothing contributes more, than a daily strict Self-Examination, by the Lights of Reason, Conscience, and the Word of God; joined with firm Resolutions of amending what you find amiss, and fervent Prayer for Grace and Strength to execute those Resolutions. This Method is very antient. ’Twas recommended by Pythagoras, in his truly Golden Verses, and practised since in every Age, with Success, by Men of all Religions. Those golden Verses, as translated by Rowe, are well worth your Reading, and even getting by Heart. The Part relating to this Matter I have transcribed, to give you a Taste of them, viz.


Let not the stealing God of Sleep surprize,
Nor creep in Slumbers on thy weary Eyes,
Ere ev’ry Action of the former Day,
Strictly thou dost, and righteously survey.
With Rev’rence at thy own Tribunal stand,
And answer justly to thy own Demand.
Where have I been? In what have I transgrest?
What Good or Ill has this Day’s Life exprest?
Where have I fail’d in what I ought to do?
In what to God, to Man, or to myself I owe?
Inquire severe whate’er from first to last,
From Morning’s Dawn till Ev’nings Gloom has past.
If Evil were thy Deeds, repenting mourn,
And let thy Soul with strong Remorse be torn:
If Good, the Good with Peace of Mind repay,
And to thy secret Self with Pleasure say,
Rejoice, my Heart, for all went well to Day.

And that no Passage to your Improvement in Virtue may be kept secret, it is not sufficient that you make Use of Self-Examination alone; therefore I have also added a golden Extract from a favourite Old Book, to instruct you in the prudent and deliberate Choice of some disinterested Friend, to remind you of such Misconduct as must necessarily escape your severest Inquiry: Which is as follows;
Every prudent Man ought to be jealous and fearful of himself, lest he run away too hastily with a Likelihood instead of Truth; and abound too much in his own Understanding. All Conditions are equal, that is, Men may be contented in every Condition: For Security is equal to Splendor; Health to Pleasure, &c. Every Condition of Life has its Enemies, for Deus posuit duo et duo, unum contra unum. A rich Man hath Enemies sometimes for no other Reason than because he is rich; the poor Man hath as poor Neighbours, or rich Ones that gape after that small Profit which he enjoys. The Poor very often subsist merely by Knavery and Rapine among each other. Beware, therefore, how you offend any Man, for he that is displeased at your Words or Actions, commonly joins against you, without putting the best Construction on (or endeavouring to find out a reasonable Excuse for) them. And be sure you hate no Man, though you think him a worthless or unjust Person. Never envy any one above you: You have Enemies enough by the common Course of Human Nature; be cautious not to encrease the Number; and rather procure as many Friends as you can, to countenance and strengthen you. Every Man has also an Enemy within himself. Every Man is choleric and covetous, or gentle and generous by Nature. Man is naturally a beneficent Creature: But there are many external Objects and Accidents, met with as we go through Life, which seem to make great Alterations in our natural Dispositions and Desires. A Man naturally passionate and greedy, may, to all Appearance, become complaisant and hospitable, merely by Force of Instruction and Discipline; and so the Contrary. ’Tis in vain for a passionate Man to say, I am pardonable because it is natural to me, when we can perhaps point out to him an Example in his next Neighbour, who was once affected in the very same Manner, and could say as much to defend himself, who is now exceedingly different in his Behaviour, and quite free from those unhappy Affections which disturbed his Repose so often, not long ago, and became a chearful, facetious, and profitable Companion to his Friends, and a Pattern of Humility to all around him.
Nothing was ever well done or said in a Passion. One Man’s Infirmities and bad Inclinations may be harder to conquer than another Man’s, according to the various and secret Circumstances that attend them; but they are all capable of being conquered, or very much improved for the better, except they have been suffered to take Root in Old Age; in this Case it is most convenient to let them have their own Way, as the Phrase is.
The strongest of our natural Passions are seldom perceived by us; a choleric Man does not always discover when he is angry, nor an envious Man when he is invidious; at most they think they commit no great Faults.
Therefore it is necessary that you should have a Monitor. Most Men are very indifferent Judges of themselves, and often think they do well when they sin; and, imagine they commit only small Errors, when they are guilty of Crimes. It is in Human Life as in the Arts and Sciences; their Plainest Doctrines are easily comprehended, but the finest Points cannot be discovered without the closest Attention; of these Parts only the wise and skilful in the Art or Science, can be deemed competent Judges. Many Vices and Follies resemble their opposite Virtues and Prudence; they border upon, and seem to mix with each other; and therefore the exact Line of Division betwixt them is hard to ascertain. Pride resembles a generous Spirit; Superstition and Enthusiasm frequently resemble true Religion; a laudable worthy Ambition resembles an unworthy Self-Sufficiency; Government resembles Tyranny; Liberty resembles Licentiousness; Subjection resembles Slavery; Covetousness resembles Frugality; Prodigality resembles Generosity; and so of the Rest. Prudence chiefly consists in that Excellence of Judgement, which is capable of discerning the Medium; or of acting so as not to intermingle the one with the other; and in being able to assign to every Cause its proper Actions and Effects. It is therefore necessary for every Person who desires to be a wise Man, to take particular Notice of HIS OWN Actions, and of HIS OWN Thoughts and Intentions which are the Original of his actions; with great Care and Circumspection; otherwise he can never arrive to that Degree of Perfection which constitutes the amiable Character he aspires after. And, lest all this Diligence should be insufficient, as Partiality to himself will certainly render it, it is very requisite for him to chuse a Friend, or Monitor, who must be allowed the greatest Freedom to advertise and remind him of his Failings, and to point out Remedies. Such a One, I mean, as is a discreet and virtuous Person; but especially One that does not creep after the Acquaintance of, or play the Spaniel to, great Men; One who does not covet Employments which are known to be scandalous for Opportunities of Injustice: One who can bridle his Tongue and curb his Wit; One that can converse with himself, and industriously attends upon his own Affairs whatever they be. Find out such a Man; insinuate yourself into a Confidence with him; and desire him to observe your Conversation and Behaviour; intreat him to admonish you of what he thinks amiss, in a serious and friendly Manner; importune his Modesty till he condescends to grant your Request. Do not imagine that you live one Day without Faults, or that those Faults are undiscovered. Most Men see that in another, which they can not or will not see in themselves: And he is happiest, who through the whole Course of his Life, can attain to a reasonable Freedom from Sin and Folly, even by the Help of Old Age, that great Mortifier and Extinguisher of our Lusts and Passions. If such a Monitor informs you of any Misconduct, whether you know his Interpretations to be true or false, take it not only patiently, but thankfully; and be careful to reform. Thus you get and keep a Friend, break the inordinate and mischievous Affection you bore towards your Frailities, and advance yourself in Wisdom and Virtue. When you consider that you must give an Account of your Actions to your vigilant Reprover; that other Men see the same Imperfections in you as he does; and that it is impossible for a good Man to enjoy the Advantages of Friendship, except he first puts off those Qualities which render him subject to Flattery, that is, except he first cease to flatter himself. A good, a generous Christian Minister, or worthy sensible Parents, may be suitable Persons for such a difficult Office; difficult, though it should be performed by familiar Conversation. And how much more meritorious of Entertainment are People of such a Character, than those who come to your Table to make Faces, talk Nonsense, devour your Substance, censure their Neighbours, flatter and deride you? Remember that if a Friend tells you of a Fault, always imagine that he does not tell you the whole, which is commonly the Truth; for he desires your Reformation, but is loth to offend you. And nunquam sine querela ægra tanguntur.

I know, dear Son, Ambition fills your Mind,
And in Life’s Voyage, is th’ impelling Wind;
But, at the Helm, let sober Reason stand,
To steer the Bark with Heav’n directed Hand;
So shall you safe Ambition’s Gales receive,
And ride securely, though the Billows heave;
So shall you shun the giddy Hero’s Fate,
And by her Influence be both good and great.
  
She bids you first, in Life’s soft vernal Hours,
With active Industry wake Nature’s Pow’rs;
With rising Years still rising Arts display,
With new-born Graces mark each new-born Day.
’Tis now the Time young Passion to command,
While yet the pliant Stem obeys the Hand;

Guide now the Courser with a steady Rein,
E’er yet he bounds o’er Pleasure’s flowry Plain;
In Passion’s Strife no Medium you can have;
You rule, a Master; or submit, a Slave.

To conclude. You are just entering into the World: Beware of the first Acts of Dishonesty: They present themselves to the Mind under specious Disguises, and plausible Reasons of Right and Equity: But being admitted, they open the Way for admitting others, that are but a little more dishonest, which are followed by others a little more knavish than they, till by Degrees, however slow, a Man becomes an habitual Sharper, and at length a consummate Rascal and Villain. Then farewel all Peace of Mind, and inward Satisfaction; all Esteem, Confidence, and Reputation among Mankind. And indeed if outward Reputation could be preserved, what Pleasure can it afford to a Man that must inwardly despise himself, whose own Baseness will, in Spite of his Endeavours to forget it, be ever presenting itself to his View. If you have a Sir-Reverence in your Breeches, what signifies it if you appear to Others neat and clean and genteel, when you know and feel yourself to be b----t. I make no Apology for the Comparison, however coarse, since none can be too much so for a defiled and foul Conscience. But never flatter yourself with Concealment; ’tis impossible to last long. One Man may be too cunning for another Man, but not for all Men: Some Body or other will smell you out, or some Accident will discover you; or who can be sure that he shall never be heard to talk in his Sleep, or be delirious in a Fever, when the working Mind usually throws out Hints of what has inwardly affected it? Of this there have been many Instances; some of which are within the Compass of your own Knowledge.
Whether you chuse to act in a public or a private Station, if you would maintain the personal Character of a Man of Sincerity, Integrity and Virtue, there is a Necessity of becoming really good, if you would do good: For the thin Disguises of pretended private Virtue and Public Spirit, are easily seen through; the Hypocrite detected and exposed. For this Reason then, My dear Isaac, as well as for many others, be sincere, candid, honest, well-meaning, and upright, in all you do and say; be really good, if you would appear so: Your Life then shall give Strength to your Counsels; and though you should be found but an indifferent Speaker or Writer, you shall not be without Praise for the Benevolence of your Intention.
But, again, suppose it possible for a Knave to preserve a fair Character among Men, and even to approve his own Actions, what is that to the Certainty of his being discovered and detested by the all-seeing Eye of that righteous Being, who made and governs the World, whose just Hand never fails to do right and to punish Iniquity, and whose Approbation, Favour, and Friendship, is worth the Universe?
Heartily wishing you every Accomplishment that can make a Man amiable and valuable, to HIS Protection I commit you, being, with sincere Affection, dear Son, Your very loving Father,
Abraham.
